In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of Pleasant Valley, dated January 10, 2000, which denied the petitioner’s application for subdivision approval, the appeal is from a judgment of the Supreme Court, Dutchess County (Pagones, J.), dated December 11, 2000, which, upon the granting of the petitioner’s motion for summary judgment, annulled the determination and directed the Planning Board of the Town of Pleasant Valley to approve the subdivision application.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly determined that the denial of the petitioner’s subdivision application was arbitrary and capricious, was not supported by any evidence in the record, and was made without foundation in fact (see, Matter of Kahn v Pasnik, 90 NY2d 569; Matter of Gernatt Asphalt Prods. v Town of Sardinia, 87 NY2d 668; Matter of Pell v Board of Educ., 34 NY2d 222, 231).
Moreover, under the circumstances of this case, the Supreme Court properly directed the Planning Board of the Town of Pleasant Valley (hereinafter the Board) to approve the petitioner’s subdivision application rather than remit this matter for further consideration by the Board. The record discloses that the only reason for the Board’s denial of the subdivision application was generalized community opposition. The record also reveals that the petitioner met all the conditions needed for approval of its subdivision application in both this and the related Stratford Valley subdivision (see, Matter of Town of Pleasant Val. v Town of Poughkeepsie, 289 AD2d 583 [decided herewith]; Matter of Viscio v Town of Guilderland Planning Bd., 138 AD2d 795; see also, Matter of Robert Lee Realty Co. v Village of Spring Val., 61 NY2d 892; Matter of Pleasant Val. *576Home Constr. v Van Wagner, 41 NY2d 1028; Matter of Church of Jesus Christ of Latter-Day Saints v Planning Bd., 260 AD2d 769; Matter of Chernick v McGowan, 238 AD2d 586).
The Board’s remaining contentions are without merit. Gold-stein, J. P., Florio, McGinity and H. Miller, JJ., concur.